Case 1:19-cv-00092-MAC-ZJH Document 5 Filed 03/26/19 Page 1 of 1 PageID #: 23

                                                                        U-S. DISTRICT COU T
                                                                  EASTERN DIST ICT OF TEXAS


                                                                          MAR 2 6 2019
                                                                 BY
                                                                 DEPUTY.


                     ACKNOWLE GMENT OF RECEIPT


              ' Show Cause Order

            Case Number_ / ,

            Case Style I    IM t-7



                 Original Case File

            Case Number

            Case Style



                 Other




            For Asst US Attorney : r) Ci ?

            Received by _

            Date                      H   1;




            *28:2241 Writ of Habeas Corp s (Federal) assigned to AUSA
            Mike Lockhart
